PER CURIAM.
Charles Cleve Union appeals from separate convictions for robbery and using a firearm in the commission of a felony and consequent consecutive sentences.
From a careful review of the record herein we conclude that appellant has failed to make reversible error clearly to appear as regards the convictions herein. Accordingly, the judgments of guilt should be and they are hereby affirmed.
It is apparent, however, that the consecutive sentences are violative of the “single transaction” rationale confirmed in Cone v. State.1 In view whereof, the sentence for the robbery being proper as having been imposed on the higher offense, the cause must be remanded to the trial court with directions that he vacate and set aside the consecutive sentence for the separate offense of using a firearm in the commission of a felony.
Affirmed in part, reversed in part and remanded with directions.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.

. (Fla.1973), 285 So.2d 12.